ft,6. $ ^ , DATE: l'S-15
                                        .hi^m^=M by:-^—:—




     /^W/ ^ Tte &fa fa*      . J-a) lib:YW/ or CeJv*:.AiAL APP/TaLs 6t rfxAS
                                                    T&AJ- Ccu/lsl CAuS^ AJuisyiher-CSJ
           A-PPbiuUl- foes*

   M6,




JSc&cadJc-i L, I. t,. r                  < caJ-L,^J) .zZ*ki±_           77le r&aSdjJ -(a- a^Ac^tJ4i         mc-UsA -Ar rv.co*iSi' J^r-o^re*/
IS y& hAUJL. 4ii!s. dtu*--L rt£.d'.Si4- -/xte eJai'mS •fit'k.J. ?"i ~/t4- £a"r ?r6f>es-lr aJd.'Sc a( +L. Ozrr^f c^iJ r^h^sJr fa/ate •&/,'a- L'/'/>»
&+A--KX.+Z. -Cor- a Ij-Pc SnA+eAcLQ-1 lJL'cL fk//S Atz/Ao>. r>,,J,* r/„, Aft. ^n)>F, (mj*. kja:: w ., ™^\Je±Z-




Kef, AW;!/ ^.f          ,-




                                                  '7 o2 6/6)                         ^~
SubSe&uAi ul&d, -fij^ dLulL dL UkAfeA d,Uj,'J9 USAS d'.SCOO^d
ID M,n aCL- 'Uk. tfrsd ui£d , dLs , SactA c/as^^k SrU/drjd
k&*- l&*rl g^6ejS,ue f>Us-6crhj4 -L 72V. aj^ C&U. /J-00 /f.             (£) Ca'.Ll 4a atPnff-la.-k./f r^av^u*. -M*. A^W
     .           beJt^J fax*/*. e/'^k/Ur e~sd /W^ ^.4Lwm^i4.
 (Sac lHlSU>SAZ.d.i^L SuPra )
           -rL. *ua &.J. da wa^^u^ &wW^//a
diXlddlf^lt^r Tl Si"'"'* *^ *" •"-*-"'




          ~t*J 4L. re              /- ./•/




          *^ - ^^ou, *,,^i t ^Wf >t-—  A


7Zrf'-6M *~* ^ W^'oi, dcr J», >r&Hrk. BMjks. 1/SLL3J.




                                                 a/"




      to' •• «'.
                   w^>^^^w3IX^^^^^
 : 7U-v4yS , dA. SdMxrL \ +4 4 , •   , ,/
      .///vie/ <5?jJc& am'ciA*jj-j>- &b& h4&G&Z^ 3W>4^yh

•HWdifJ^ e£ ad^ ^je c^\*.\£k bt-l-pG*} &P a deadly tje^fcj j d^ frof^
**J<1 *J«iUi PM^J^ sUjuMz) SdLajl A^ cLvJsSsAJ ^ 44.
           O) A* Q» 4C*L Saz ,YS6t).sd+H ^fiA*£.. ^.«

              J°J4^ ,„,w _ /5-^^ u>uU fs y^ *+-




                      utU. OPajs^ azJ-Lu^ tU^jyP.         /,   n. /


           *>     AJtd y/J dA- e>rl^A*f /dd/cdy?[^4 J
  LYj &jj1 4iU- a: d2 ^0^,du                    ^ ^-^^
        "344 Is. h^r-t-hV &f>p/'c^4,ji'& P£Av. n_ja97)^rx.:/         i ~^^^^^-^_^ s-^r^ceU.

ui, ^,9 ^ a%xzid                           u^a&c- -~^~*
^ ^ t t tdsI:\f-     id) ci'fckir- /dy^n-is—Zjub-.. ~~1
                                    4do**
                                    4dp/irx &Vd4j>jf//,i
                                          ',
                                             £w/ 6 /?//c*fdiarJ
                                              1 "—TTTi      —7-7
       4)^l>c^4-Jf- QUI a SecordJ. A*ie,#S uSldt-uttTZ.
       Cdal^s d^J- db fAd^o/L &>J4-/Cl uld a qSqm/^
        AUJZU9 4o d^y ^rdl^yi-l^jd ?A**L £s S~ydW(S
       ij^J^o^;^ ^cdddTddnd^^TudTd^ 4ki*J^9         rie. tuphc^M- dd^J/p P/avj 4dud ,'^> 4PY Jruf^^ /fc^s. A/>r?/p^*,j n*                 ,
 f\PPldLtMT^
       A.J\i b< T
       H   A   //




Plm &Ae?A^ Aj£^^M                                                                                                    o^^^KA:J,a
   THE STATE OF TEXAS                                                                                     IN THE

   VSj
                                                           o, m* mi-io izm^ztsr                                     /    PIS"

         1AJLL    d-}..:-\.   /.
J39/PI08 Bargain Apreement/Oist. AttyVRev. 6/90



                                                                                                                                                        dfrcdu\ddd^
Scanned Mar 17, 2010                                                                  / X»- y                M • h 'd
                                                                                     **
                                                                                       ^M.^w^'




                                                    PLEA BARGAIN AGREEMENT

        TO THE HONORABLE COURT:
    '     COMES NOW the defendant in the above-numbered and slyled cause with lis orher attorney otrecord, If one isshown
        below, and the attorney for the State ol Texas, and would show the court thai a plea agreement has been reached between
        them; and under the terms ol said agreement, the defendant will plead "GUILTY", s.ipulated to the acts o^the offense alleged
        in the indictment or information, as the case may be, and waive the right to a fury trial. The State of Texas
        recommends the lollowing:


        Offense:.      P/Mjd fb^                                                         —/           Count/Para:.



        Degree:.     h I                            Date offense committed:          ///i/1r /f '
        Plea to enhancement paragraph(s|:           ' [ **
        Slate to dismiss:
                    niss: ^ n             * t ^^~
                                                                                                         . Collin County Jail
        Confinement.             JL             9«re T.D.C.
                                                                                                      a DEFENDANT HEREIN REQUESTS
                     7.iiQiArfJ™ti^Tirfflin^^                                                           THAT NO PRE-TRIAL INVESTIGA
                                                                                                        TION REPORT BE PREPARED.
                       D Work Release                          D Weekend Service

                       O Credit agreed for                               days served

        Probation:     D                years T.D.C. probated tor                years

                       D                                            Collin County Jail probated for
                       D                                            Collin County Jail as condition of probation
                                                                                                                                    . days
                       • Deferred adjudication probated for                      _ years/                   months/

                       D Fine
                                            $                 , Instanter,       $                Monthly or Within.                .days


                       t^Court Costs fcft?. T0                    Instanter, $                    Monthly or Within.                -days


                       D Restitution        S                     Instanter,     $            _ Monthly or Within.                  -days


                       D Reimburse Collin County for court appointed attorney.
                           $                  monthly or within                — days.

        Special terms: D No contact with victim:
                       D Extended Restitution
                       • PsycnotoBical/Drug/Alcohol Abuse Evaluation and Counseling
                       D Not to operate motor vehicle unless equipped with deep-lung breath analyzer
                       D Intensive Supervision Program
                       D S.C.P. for Substance Abuse or Sex Offenders
                       O Community service _
                       D Waiver of right to Early Termination of Probation^




          THE UNDERSIGNED certify they have READ ALL TERMS of the above agreement, and the agreement contains ALL the
        terms of the plea bargain to which they have agreed.


                                                                                T). £LtL-^


        Plea Bargain Agreement Approved;
                                                                                                                           Court's Exhibit   35
    J39/Plea Barcain Agreement/Dm. AllyJRev. 6/90
                           /r   /_

                 X


           l\) b                                •Lk     P&k)Id, 4     » &"p
                                                      All "\l USTICE
                                    ^TMENT^OT_URTT;roTSir^JUST
                            AS^EPARTMENT^TP^T^tEMlN                              04/^i/XUlu
CSSUf^2A       ^       "T1?^'                                                      11.29.23
                                MINUTES DETAIL INFORMATION
BPPDdCS/9293       '
                                                                       PIA NUMBER:
SID 3>UMBER: 04255148             TDCJID NUMBER: 00593403
                                               PROCESS TYPE:   CURRENTLY AN INMATE
NAME - ADAMS, DARNELL IVEN
                                                     ACTION:   NR     04/01/2012
ACTION DATE: 04/03/2 007
                                                ACTION TYPE:   RECORD HAS NO ACTION TYPE
PAROXE GUIDELINE SCORE: ^
                                                PAROLE BOARD   MEMBER       ACTION
PAROXE BOARD MEMBER             ACTION
TOMtC^ FORDYCE         NR         04/01/2012 GERALD GARRETT             NR       04/01/2012




REASONS: 2D J3D 5D 10D
SPEC CUiviDT
                                                                        'A"   COUNTY:
                                      "Z" COUNTIES

COMMENTS:- 10D-INSTITUTIONAL ADJUSTMENT


                                                          PF12=TDCJ MENU          CLEAR=EXIT
PF1=HELP      PF3=PREV MENU.    PF5=MINUTES
-- REQUESTED MINUTES DETAIL IS DISPLAYED.
                    44Td



         ic m //



%l6ld dDedUl id~dSad DA 5^/^W
  AJ/^4- *^J> ^r^d^"^^^




  JUdyiM-eAr '                    /           /




  &Mty5 ^ d^y Jfr/ukr}uLd^ ^fjjjl^&r
  U)Vl3 /Vl c/^ }u.Lpr\^jd^ [6-^>3db eMxUJy
        ONE OR MORE COMPONENTS INDICATED IN EACH PARAGRAPH LISTED BELOW MAY APPLY, BUT ONLY ONE IS
                                            REQUIRED FOR DENIAL.


   #LD. The recordindicates that the inmate has repeatedly committed criminal episodes or has a
   pattern of similaroffenses that indicates a predisposition to commit criminal acts upon release; or
   the record indicates that the inmate is a leader or active participant in gang or organized criminal
   activity; or the record indicates a juvenile or adult arrest for felony or misdemeanor offenses.

(#2E)/ The record indicates that the inmate committed one or more violent criminal acts indicating
  a conscious disregard for the lives, safety, or property of others; the instant offense or patternof
  criminal activity has elements of brutality, violence, or conscious selection of victim'svulnerability
  such thatthe inmate poses a continuing threatto public safety; the record indicates the use of a
  weapon.


  #3D    Therecord indicates excessive drug or alcohol involvement that includes possession, us, or
  delivery in the instant offense or criminal history.

 4D      The record indicates that the inmate committed a major disciplinary offense during the
 preceding six months resulting in a loss of good conduct time or loss of status below that at which
 the inmate entered prison; a patternof disciplinary infractions since thelast review indicates a
 disregard for rules.

 5D    The record indicates unsuccessful periods of supervision on previous probation, parole, or
 mandatory supervision that resulted in incarceration, including parole-in-absentia.

 6D    The record indicates that the inmate refused to participate or intentionally failed to complete
 TDCJ-CID proposed program(s) made available to the inmate.

 7D     The record indicates that length of time served by the inmate is not congruent with offense
severity and criminal history.

8D      The record indicates that the inmate has been charged before a magistrate, indicted, or
convicted by a court of competent jurisdiction with a felony offense while incarcerated.

#9D1 The record indicates that the inmate's accrued good conduct time is not an accurate
reflection of me inmate's potential for rehabilitation.

#9D2 The record indicates that the inmate's release would endanger the public.

#10D (Written explanation)